


Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

BETWEEN

 

OWNERTEL, INC.,

WILLIAM G. HEAD, III,

ELIZABETH CREWS

 

AND

 

BLUEPOINT FINANCIAL, LLC

 

DATED AS OF

 

THE 30TH DAY OF APRIL, 2007







--------------------------------------------------------------------------------




STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT (the “Agreement”) is made and entered into as of
the 30th day of April, 2007 (the “Agreement Date”) by and among OWNERTEL, INC.,
a corporation organized and existing under the laws of the State of Georgia
(“Company”); WILLIAM G. HEAD, III (“Head”), ELIZABETH CREWS (“Crews”) and
BLUEPOINT FINANCIAL, LLC, a Nevada limited liability company (“Investor”).

 

RECITALS:

 

WHEREAS, the Company is significantly delinquent in its periodic filings with
the U.S. Securities and Exchange Commission (“SEC”);

 

WHEREAS, the Company requires a substantial cash infusion in order to make any
necessary SEC filings, and to operate in the manner as determined by the
officer(s) and director(s) after Closing;

 

WHEREAS, Head and Crews are the largest shareholders of the Company;

 

WHEREAS, the Investor wishes to purchase from each of Head and Crews 5,250,000
shares of the Company’s common stock, par value $0.001 per share (the “Common
Stock”) and have the Company issue to Investor 50,000,000 shares of Common Stock
upon the terms and subject to the conditions of this Agreement; and

 

WHEREAS, the parties intend to memorialize the sale of said Common Stock by Head
and Crews and the issuance of said Common Stock by the Company and the purchase
of all of said Common Stock by Investor.

 

NOW, THEREFORE, in consideration of the Recitals, the mutual covenants and
premises contained herein, and for other good and valuable consideration, the
receipt and adequacy of which are hereby conclusively acknowledged, the parties
hereto, intending to be legally bound, agree as follows:

 

ARTICLE I

INCORPORATION BY REFERENCE SUPERSEDER AND DEFINITIONS

 

1.1.          Incorporation by Reference. The foregoing recitals and the
Exhibits and Schedules attached hereto and referred to herein, are hereby
acknowledged to be true and accurate, and are incorporated herein by this
reference.

1.2.          Superseder. This Agreement, to the extent that it is inconsistent
with any other instrument or understanding among the parties governing the
affairs of the Company, shall supersede such instrument or understanding to the
fullest extent permitted by law. A copy of this Agreement shall be filed at the
Company’s principal office.

2

--------------------------------------------------------------------------------




1.3.          Certain Definitions. For purposes of this Agreement, the following
capitalized terms shall have the following meanings (all capitalized terms used
in this Agreement that are not defined in this Article I shall have the meanings
set forth elsewhere in this Agreement):

 

(a)

“1933 Act” means the Securities Act of 1933, as amended.

(b)           “1934 Act” means the Securities Exchange Act of 1934, as amended.

(c)           “Affiliate” means a Person or Persons directly or indirectly,
through one or more intermediaries, controlling, controlled by or under common
control with the Person(s) in question. The term “control,” as used in the
immediately preceding sentence, means, with respect to a Person that is a
corporation, the right to the exercise, directly or indirectly, of more than 50
percent of the voting rights attributable to the shares of such controlled
corporation and, with respect to a Person that is not a corporation, the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such controlled Person.

(d)          “Articles” means the Articles of Incorporation of the Company as
the same may be amended from time to time.

(e)          “Closing” shall mean the Closing of the transactions contemplated
by this Agreement on the Closing Date.

(f)           “Closing Date” means not more than five (5) business days
following the Agreement Date.

(g)          “Common Stock” means shares of common stock of the Company, par
value $0.001 per share

(h)          “Material Adverse Effect” shall mean any event, change or effect
that is materially adverse, individually or in the aggregate, to the condition
(financial or otherwise), business, operations, properties of the Company or its
subsidiaries and affiliates, taken as a whole, and/or any condition,
circumstance, or situation that would prohibit or otherwise materially interfere
with the ability of the Company to perform any of its material obligations under
this Agreement or to perform its obligations under any other material agreement.

(i)           “Georgia Code” means the Corporation Law of Georgia, as amended.

(j)           “Person” means an individual, partnership, firm, limited liability
company, trust, joint venture, association, corporation, or any other legal
entity.

(k)          “Preferred Stock” means shares of preferred stock of the Company,
par value $0.001 per share.

3

--------------------------------------------------------------------------------




(l)           “Purchase Price Payable to the Company” means the Thirty Thousand
Dollars ($30,000) to be paid by the Investor to the Company for the Common Stock
to be issued by the Company to the Investor.

(m)         “Purchase Price Payable to Crews” means the Three Thousand One
Hundred Fifty Dollars ($3,150) to be paid by the Investor to Crews for the
Common Stock being sold by Crews to the Investor.

(n)          “Purchase Price Payable to Head” means the Three Thousand One
Hundred Fifty Dollars ($3,150) to be paid by the Investor to Head for the Common
Stock being sold by Head to the Investor.

 

(o)

“SEC” means the Securities and Exchange Commission.

(p)          “SEC Filings” shall mean all periodic and current reports which the
Company will be filing with the SEC.

(q)          “Transaction Documents” shall mean this Agreement, all Schedules
and Exhibits attached hereto and all other documents and instruments to be
executed and delivered by the parties in order to consummate the transactions
contemplated hereby, including, but not limited to the documents listed in
Sections 3.2, 3.3, 3.4 and 3.5 hereof.

 

ARTICLE II

ISSUANCE, SALE AND PURCHASE OF

OWNERTEL, INC. COMMON STOCK

 

2.1.          Sale of Common Stock Owned by Head and Crews. Upon the terms and
subject to the conditions set forth herein, and in accordance with applicable
law, Head and Crews shall each sell to the Investor, and the Investor agrees to
purchase from each of Head and Crews, on the Closing Date, Five Million Two
Hundred Fifty Thousand (5,250,000) shares of Common Stock in exchange for the
Purchase Price Payable to Head and the Purchase Price Payable to Crews,
respectively. Head and Crews shall each cause said shares of Common Stock to be
transferred to the Investor at Closing.

2.2.          Issuance and Sale of Common Stock by the Company. Upon the terms
and subject to the conditions set forth herein, and in accordance with
applicable law, the Company agrees to issue to the Investor, and the Investor
agrees to purchase from the Company, on the Closing Date Fifty Million
(50,000,000) shares of Common Stock in exchange for the Purchase Price Payable
to the Company. The Purchase Price payable to the Company shall be paid by the
Investor to the Company on the Closing Date by a wire transfer to the Company.
The Company shall cause the Common Stock to be issued to the Investor at
Closing.

4

--------------------------------------------------------------------------------




2.3.         Purchase Price. The Purchase Price Payable to Head and the Purchase
Price Payable to Crews shall be delivered by the Investor to each of Head and
Crews in good check at Closing. The Purchase Price Payable to the Company shall
be in the form of checks or wire transfers made payable to the Company in United
States Dollars on and after the Closing Date.

 

ARTICLE III

CLOSING DATE AND DELIVERIES AT CLOSING

 

3.1.         Closing Date. The closing of the transactions contemplated by this
Agreement (the “Closing”), unless expressly determined herein, shall be held at
the offices of the Company at 5:00 p.m. local time on the Closing Date or on
such other date and at such other place as may be mutually agreed by the
parties, including closing by facsimile with originals to follow.

3.2.         Deliveries by Head. In addition to and without limiting any other
provision of this Agreement, Head agrees to deliver, or cause to be delivered,
to the Investor, the following:

(a)          On the Agreement Date, an executed counterpart of the Agreement on
behalf of Head and the Company with all exhibits and schedules attached hereto;

(b)          At or prior to Closing, certificates for 5,250,000 shares of Common
Stock;

(c)          At or prior to Closing, the certificate of Head, the President of
the Company, certifying the approval of the Board of Directors of the
transactions contemplated by this Agreement;

(d)          Such other documents or certificates as shall be reasonably
requested by Investor; and

(e)          An executed counterpart signature page of the Consulting Agreement
by and between Head and the Company dated as of the Closing Date (the “Head
Consulting Agreement”).

3.3.         Deliveries by Crews. In addition to and without limiting any other
provision of this Agreement, Crews agrees to deliver, or cause to be delivered,
to the Investor, the following:

(a)          On the Agreement Date, an executed counterpart of the Agreement on
behalf of Crews and the Company with all exhibits and schedules attached hereto;

5

--------------------------------------------------------------------------------




(b)          At or prior to Closing, certificates for 5,250,000 shares of Common
Stock;

(c)          Following Closing, the resignation by Crews from any positions she
holds as an officer or director of the Company;

(d)          Such other documents or certificates as shall be reasonably
requested by Investor; and

(e)          An executed counterpart signature page of the Consulting Agreement
by and between Crews and the Company dated as of the Closing Date (the “Crews
Consulting Agreement” and, collectively with the Head Consulting Agreement, the
“Consulting Agreements”).

3.4.         Deliveries by the Company. In addition to and without limiting any
other provision of this Agreement, the Company agrees to deliver, or cause to be
delivered, to the Investor, the following:

(a)          On the Agreement Date, an executed counterpart of the Agreement
with all exhibits and schedules attached hereto;

(b)          At or prior to Closing, certificate(s) for 50,000,000 shares of
Common Stock in the name of Investor;

(c)           At or prior to Closing, evidence of approval of the Board of
Directors and shareholders (as necessary) of the Company of the Transaction
Documents and the transactions contemplated hereby;

(d)          All books and records of the Company and such other documents or
certificates as shall be reasonably requested by Investor; and

(e)          Executed counterpart signature pages of each of the Consulting
Agreements.

3.5.         Deliveries by Investor. In addition to and without limiting any
other provision of this Agreement, the Investor agrees to deliver, or cause to
be delivered, to the Company, the following:

(a)          At Closing, the Purchase Price Payable to Head, the Purchase Price
Payable to Crews and the Purchase Price Payable to the Company;

(b)          On the Agreement Date, an executed counterpart of the Agreement
with all Exhibits and Schedules attached hereto;

(c)          Such other documents or certificates as shall be reasonably
requested by the Company or its counsel; and

6

--------------------------------------------------------------------------------




(d)           Executed counterpart signature pages of each of the Consulting
Agreements.

In the event any document provided to the other parties in Paragraphs 3.2, 3.3,
3.4 or 3.5 herein are provided by facsimile, the party shall forward an original
document to the other party within seven (7) business days.

 

3.6.          Further Assurances. The Company, Head, Crews and the Investor
shall, upon request, on or after the Closing Date, cooperate with each other by
furnishing any additional information, executing and delivering any additional
documents and/or other instruments and doing any and all such things as may be
reasonably required by the parties or their counsel to consummate or otherwise
implement the transactions contemplated by this Agreement.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF

OWNERTEL, INC.

 

The Company represents and warrants to the Investor as of the date hereof and as
of the Closing Date (which warranties and representations shall survive the
Closing Date regardless of what examinations, inspections, audits and other
investigations the Investor has heretofore made or may hereinafter make with
respect to such warranties and representations) as follows:

 

4.1.          Organization and Qualification. Ownertel, Inc. is a corporation
duly organized under the laws of the State of Georgia and has all requisite
corporate power and authority and all necessary licenses and permits to carry on
its business as it has been and is now being conducted and to own, lease and
operate the properties used in connection therewith.

4.2.         Articles of Incorporation and By-Laws. The complete and correct
copies of the Company’s Articles and By-laws, as amended to date, are attached
as Schedule 4.2.

4.3.          Capitalization.

(a)          As of the Agreement Date, the authorized capital stock of the
Company consists of, and, as of the Closing Date, will consist of, 100,000,000
shares of Common Stock and 10,000,000 shares of Preferred Stock, of which
22,093,886 shares of Common Stock and zero (0) shares of Preferred Stock are,
and will be, issued and outstanding. As of the Agreement Date, all shares of
capital stock are, and as of the Closing Date, all shares of the Company’s
capital stock will be, duly authorized and said 22,093,886 shares of Common
Stock outstanding were and will be validly issued, fully paid and not
assessable, and free of preemptive rights.

7

--------------------------------------------------------------------------------




(b)          As of the Agreement Date and as of the Closing Date, there are and
will be no outstanding options, warrants, rights to subscribe for, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into or exchangeable for, shares of any class of capital stock of
the Company, or agreements, understandings or arrangements to which the Company
is a party, or by which the Company is or may be bound, to issue additional
shares of its capital stock or options, warrants, scrip or rights to subscribe
for, calls or commitment of any character whatsoever relating to, or securities
or rights convertible into or exchangeable for, any shares of any class of its
capital stock. The Company will not issue any stock, options, warrants, or other
rights to Company stock prior to the Closing Date.

(c)          On the Closing Date, the Company (i) will have full right, power,
and authority to sell, assign, transfer, and deliver, by reason of record and
beneficial ownership, to the Investor, 50,000,000 shares of Company Common Stock
hereunder, free and clear of all liens, charges, claims, options, pledges,
restrictions, and encumbrances whatsoever.

4.4.        Authority. The Company has all requisite corporate power and
authority to execute and deliver this Agreement and the Common Stock, and to
perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby.

4.5.        Undisclosed Liabilities. Except as set forth on Schedule 4.5, the
Company has no outstanding or unpaid liabilities or obligations and there is no
basis for any future legal proceeding, charge, complaint, claim or demand
against the Company giving rise to any liabilities or obligations.

4.6.        Litigation or Proceedings. There are no actions, arbitrations,
audits, hearings, investigations, litigations or suits (whether civil, criminal,
administrative, judicial or investigative, pending or threatened by or against
the Company and no event has occurred or circumstance exists that is reasonably
likely to give rise to or serve as a basis for any such proceedings.

4.7.        Taxes. The Company has timely paid all taxes required to be paid by
it through the Agreement Date and the Closing Date (including any taxes shown
due on any tax return) and has filed or caused to be filed in a timely and
proper manner all tax returns required to be filed by it with the appropriate
governmental body in all jurisdictions in which such tax returns are required to
be filed. Copies of all tax returns have been provided to the Investor.

4.8.        Full Disclosure. No representation or warranty made by the Company
in this Agreement and no certificate or document furnished or to be furnished to
the Investor pursuant to this Agreement contains or will contain any untrue
statement of a material fact, or omits or will omit to state a material fact
necessary to make the statements contained herein or therein not misleading.

8

--------------------------------------------------------------------------------




ARTICLE V

REPRESENTATIONS AND WARRANTIES

OF HEAD AND CREWS

 

Each of Head and Crews represents and warrants to the Investor as of the date
hereof and as of Closing as follows:

 

 

5.1.

Common Stock Owned by Head and Crews.

(a)          As of the Agreement Date, each of Head and Crews is the lawful
record and beneficial owner of 5,250,000 shares of Common Stock, evidenced by
stock certificates, copies of which are attached at Schedule 5.1.1, free and
clear of any and all liens, claims, charges, pledges, security interests or
other encumbrances of any nature whatsoever. As of the Agreement Date, all of
said 5,250,000 shares of Company Common Stock held by Head and Crews are duly
authorized, were validly issued, fully paid and not assessable, and free of
preemptive rights.

(b)          As of the Agreement Date, there are no, and as of the Closing Date
there will not be any, outstanding options, warrants, rights to subscribe for,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into or exchangeable for, the Common Stock owned by Head and
Crews, or agreements, understandings or arrangements to which Head and Crews is
a party, or by which either Head or Crews is or may be bound, to issue warrants,
scrip or rights to subscribe for, calls or commitment of any character
whatsoever relating to, or securities or rights convertible into or exchangeable
for, any shares of the Common Stock owned by Head or Crews.

(c)          Head and Crews will each, on the Closing Date, (i) have full right,
power, and authority to sell, assign, transfer, and deliver hereunder, by reason
of record and beneficial ownership, to the Investor, 5,250,000 shares of Common
Stock owned by Head or Crews, free and clear of all liens, charges, claims,
options, pledges, restrictions, and encumbrances whatsoever.

5.2.        Authority. Head and Crews each has all requisite power and authority
to execute and deliver this Agreement and the Common Stock, and to perform all
obligations hereunder and to consummate the transactions contemplated hereby and
thereby. The execution and delivery of this Agreement by Head and Crews and the
consummation of the transactions contemplated hereby have been duly authorized
by all individual action and no other proceedings by Head and Crews’ necessary
to authorize this Agreement or to consummate the transactions contemplated
hereby. This Agreement has been duly executed and delivered by Head and Crews
and constitutes the legal, valid and binding obligation of Head and Crews,
enforceable against Head and Crews in accordance with its terms. The execution
and delivery of this Agreement by Head and Crews does not, and the performance
by Head and Crews of their obligations hereunder will not, (a) violate or
conflict with any provision of the Articles of Incorporation or Bylaws of the
Company (b) violate any of the terms, conditions or provisions of any law,

9

--------------------------------------------------------------------------------




rule, regulation, order, writ, injunction, judgment or decree of any court,
governmental authority, or regulatory agency, or (c) result in a violation or
breach of, or constitute (with or without the giving of notice or lapse of time
or both) a default (or give rise to any right of termination, cancellation or
acceleration) under, any of the terms, conditions or provisions of any note,
bond, indenture, debenture, security agreement, trust agreement, lien, mortgage,
lease, agreement, license, permit, or other agreement, instrument or obligation,
oral or written, to which Head, Crews or the Company is a party or by which any
of them or any of their respective properties is bound.

5.3.        Company Representations and Warranties. As the sole officers and
directors of the Company, each of Head and Crews hereby jointly represent and
warrant that each of the Company’s representations and warranties set forth in
Article IV hereof are true and correct as of the Agreement Date and will
continue to be true and correct as of the Closing Date.

5.4.        Full Disclosure. No representation or warranty made by Head or Crews
in this Agreement and no certificate or document furnished or to be furnished to
the Investor pursuant to this Agreement contains or will contain any untrue
statement of a material fact, or omits or will omit to state a material fact
necessary to make the statements contained herein or therein not misleading.

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE INVESTORS

 

The Investor represents and warrants to the Company that:

 

6.1.        Organization and Standing of the Investor. The Investor is a limited
liability company duly formed, validly existing and in good standing under the
laws of the State of Nevada. The state in which any offer to purchase shares
hereunder was made or accepted by such Investor is the state shown as such
Investor’s address. The Investor was not formed for the purpose of investing
solely in the Common Stock which is the subject of this Agreement.

6.2.        Authorization and Power. The Investor has the requisite power and
authority to enter into and perform this Agreement and to purchase the
securities being sold to it hereunder. The execution, delivery and performance
of this Agreement by the Investor and the consummation by the Investor of the
transactions contemplated hereby have been duly authorized by all necessary
partnership action where appropriate. This Agreement has been duly executed and
delivered by the Investor and at the Closing shall constitute valid and binding
obligations of the Investor enforceable against the Investor in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditors’ rights and remedies or by other
equitable principles of general application.

10

--------------------------------------------------------------------------------




6.3.         No Conflicts. The execution, delivery and performance of this
Agreement and the consummation by the Investor of the transactions contemplated
hereby or relating hereto do not and will not (i) result in a violation of such
Investor’s charter documents or bylaws where appropriate or (ii) conflict with,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of any agreement, indenture or
instrument to which the Investor is a party, or result in a violation of any
law, rule, or regulation, or any order, judgment or decree of any court or
governmental agency applicable to the Investor or its properties ( except for
such conflicts, defaults and violations as would not, individually or in the
aggregate, have a Material Adverse Effect on such Investor). The Investor is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of such Investor’s obligations under this Agreement or to
purchase the securities from the Company in accordance with the terms hereof,
provided that for purposes of the representation made in this sentence, the
Investor is assuming and relying upon the accuracy of the relevant
representations and agreements of the Company herein.

6.4.        Financial Risks. The Investor acknowledges that such Investor is
able to bear the financial risks associated with an investment in the securities
being purchased by the Investor from the Company and that, subject to further
investigations of the Company after Closing, it will have been given full access
to such records of the Company and to the officers of the Company as it has
deemed necessary or appropriate to conduct its due diligence investigation. The
Investor is capable of evaluating the risks and merits of an investment in the
securities being purchased by the Investor from the Company by virtue of its
experience as an investor and its knowledge, experience, and sophistication in
financial and business matters and the Investor is capable of bearing the entire
loss of its investment in the securities being purchased by the Investor from
the Company.

6.5.        Accredited Investor. The Investor is (i) an “accredited investor” as
that term is defined in Rule 501 of Regulation D promulgated under the 1933 Act
by reason of Rule 501(a)(3) and (6), (ii) experienced in making investments of
the kind described in this Agreement and the related documents, (iii) able, by
reason of the business and financial experience of its officers (if an entity)
and professional advisors (who are not affiliated with or compensated in any way
by the Company or any of its affiliates or selling agents), to protect its own
interests in connection with the transactions described in this Agreement, and
the related documents, and (iv) able to afford the entire loss of its investment
in the securities being purchased by the Investor from the Company.

6.6.         Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or Commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Investor.

11

--------------------------------------------------------------------------------




6.7.        Knowledge of Company. The Investor and such Investor’s advisors, if
any, have been, upon request, furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the securities being purchased by the Investor from the
Company. The Investor and such Investor’s advisors, if any, have been afforded
the opportunity to ask questions of the Company and have received complete and
satisfactory answers to any such inquiries. Payment for the Common Stock to be
issued by the Company will be made going forward following additional inquires.

6.8.         Risk Factors. The Investor understands that such Investor’s
investment in the securities being purchased by the Investor from the Company
involves a high degree of risk. The Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the securities being
purchased by the Investor from the Company. The Investor warrants that such
Investor is able to bear the complete loss of such Investor’s investment in the
securities being purchased by the Investor from the Company.

6.9.        Full Disclosure. No representation or warranty made by the Investor
in this Agreement and no certificate or document furnished or to be furnished to
the Company pursuant to this Agreement contains or will contain any untrue
statement of a material fact, or omits or will omit to state a material fact
necessary to make the statements contained herein or therein not misleading.
Except as set forth or referred to in this Agreement, Investor does not have any
agreement or understanding with any person relating to acquiring, holding,
voting or disposing of any equity securities of the Company.

 

ARTICLE VII

COVENANTS OF THE COMPANY

 

7.1.         Reservation Of Common Stock. As of the date hereof, the Company has
reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, shares of Common Stock for the purpose of
enabling the Company to issue the shares of Common Stock contemplated by this
Agreement.

7.2.        Legal Opinions Regarding Removal of Restrictive Legends. Assuming
that they have performed their duties under the Consulting Agreements, at any
time subsequent to that date which is ninety (90) days after the date on which
they are no longer officers, directors or holders of greater than 10% of the
Company’s issued and outstanding shares of Common Stock, the Company will
request that its counsel issue a legal opinion authorizing the removal of the
restrictive legends on all stock certificates evidencing ownership of shares of
the Company’s Common Stock by Head and Crews.

12

--------------------------------------------------------------------------------




7.3.         Books and Records. The Company shall deliver to the Investor all
books and records of the Company, including but not limited to, all minute
books, financial statements, general ledgers, financial books and records,
contracts, tax returns, stock ledgers and stock transfer records, as requested
by Investor.

 

ARTICLE VIII

COVENANTS OF THE INVESTOR

 

8.1.        Compliance with Law. The Investor’s trading activities with respect
to shares of the Common Stock will be in compliance with all applicable state
and federal securities laws, rules and regulations and rules and regulations of
any public market on which the Common Stock is listed.

8.2.        Transfer Restrictions. The Investor acknowledges that (1) the Common
Stock has not been registered, and may not be transferred unless (A)
subsequently registered thereunder or (B) the Investor shall have delivered to
the Company an opinion of counsel, reasonably satisfactory in form, scope and
substance to the Company, to the effect that the Common Stock to be sold or
transferred may be sold or transferred pursuant to an exemption from such
registration; and (2) any sale of the Common Stock made in reliance on Rule 144
promulgated under the 1933 Act may be made only in accordance with the terms of
said Rule and further, if said Rule is not applicable, any resale of such
securities under circumstances in which the seller, or the person through whom
the sale is made, may be deemed to be an underwriter, as that term is used in
the 1933 Act, may require compliance with some other exemption under the 1933
Act or the rules and regulations of the SEC thereunder.

8.3.         Restrictive Legend. The Investor acknowledges and agrees that the
Common Stock, until such time as the Common Stock has been registered and sold
in accordance with an effective Registration Statement, certificates and other
instruments representing any of the Shares, shall bear a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of any such securities):

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SHARES NOR ANY INTEREST THEREIN MAY BE OFFERED,
SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (I) A REGISTRATION
STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES ACT AND ANY
APPLICABLE STATE SECURITIES LAWS, OR (2) IN ACCORDANCE WITH THE PROVISIONS OF
REGULATIONS. OR (3) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT.”

13

--------------------------------------------------------------------------------




ARTICLE IX

CONDITIONS PRECEDENT TO

THE COMPANY’S, HEAD’S AND CREWS’ OBLIGATIONS

 

The obligation of the Company, Head and Crews to consummate the transactions
contemplated hereby shall be subject to the fulfillment, on or prior to Closing
Date, of the following conditions:

 

9.1.         No Termination. This Agreement shall not have been terminated
pursuant to Article XI hereof.

9.2.         Representations True and Correct. The representations and
warranties of the Investor contained in this Agreement shall be true and correct
in all material respects on and as of the Closing Date with the same force and
effect as if made on as of the Closing Date.

9.3.        Compliance with Covenants. The Investor shall have performed and
complied in all material respects with all covenants, agreements, and conditions
required by this Agreement to be performed or complied by it prior to or at the
Closing Date.

9.4.         No Adverse Proceedings. On the Closing Date, no action or
proceeding shall be pending by any public authority or individual or entity
before any court or administrative body to restrain, enjoin, or otherwise
prevent the consummation of this Agreement or the transactions contemplated
hereby or to recover any damages or obtain other relief as a result of the
transactions proposed hereby.

 

ARTICLE X

CONDITIONS PRECEDENT TO INVESTOR’S OBLIGATIONS

 

The obligation of the Investor to consummate the transactions contemplated
hereby shall be subject to the fulfillment, on or prior to Closing Date unless
specified otherwise, of the following conditions:

 

10.1.      No Termination. This Agreement shall not have been terminated
pursuant to Article XI hereof.

10.2.      Representations True and Correct. The representations and warranties
of the Company and of each of Head and Crews contained in this Agreement shall
be true and correct in all material respects on and as of the Closing Date with
the same force and effect as if made on as of the Closing Date.

14

--------------------------------------------------------------------------------




10.3.      Compliance with Covenants. The Company, Head and Crews shall have
each performed and complied in all material respects with all covenants,
agreements, and conditions required by this Agreement to be performed or
complied by each of them prior to or at the Closing Date.

10.4.      No Adverse Proceedings. On the Closing Date, no action or proceeding
shall be pending by any public authority or individual or entity before any
court or administrative body to restrain, enjoin, or otherwise prevent the
consummation of this Agreement or the transactions contemplated hereby or to
recover any damages or obtain other relief as a result of the transactions
proposed hereby.

10.5.      Delivery of Books and Records. All books and records of the Company
requested by Investor shall be delivered to the Investor on or before the
Closing Date.

 

ARTICLE XI

TERMINATION, AMENDMENT AND WAIVER

 

11.1.      Termination. This Agreement may be terminated at any time prior to
the Closing Date:

(a)          by mutual written consent of the Investor, the Company, and Head
and Crews;

(b)          by the Company or by Head and Crews upon a material breach of any
representation, warranty, covenant or agreement on the part of the Investor set
forth in this Agreement, or the Investor upon a material breach of any
representation, warranty, covenant or agreement on the part of the Company or
Head and Crews set forth in this Agreement, or if any representation or warranty
of the Company, respectively, shall have become untrue, in either case such that
any of the conditions set forth in Article IX or Article X hereof would not be
satisfied (a “Terminating Breach”), and such breach shall, if capable of cure,
not have been cured within five (5) business days after receipt by the party in
breach of a notice from the non- breaching party setting forth in detail the
nature of such breach.

11.2.      Effect of Termination. Except as otherwise provided herein, in the
event of the termination of this Agreement pursuant to Section 11.1 hereof,
there shall be no liability on the part of the Company or Head and Crews or the
Investor or any of their respective officers, directors, agents or other
representatives and all rights and obligations of any party hereto shall cease.

11.3.      Amendment. This Agreement may be amended by the parties hereto any
time prior to the Closing Date by an instrument in writing signed by the parties
hereto.

15

--------------------------------------------------------------------------------




11.4.      Waiver. At any time prior to the Closing Date, the Company, Head and
Crews, or the Investor, as appropriate, may: (a) extend the time for the
performance of any of the obligations or other acts of other party or; (b) waive
any inaccuracies in the representations and warranties contained herein or in
any document delivered pursuant hereto which have been made to it or them; or
(c) waive compliance with any of the agreements or conditions contained herein
for its or their benefit. Any such extension or waiver shall be valid only if
set forth in an instrument in writing signed by the party or parties to be bound
hereby.

 

ARTICLE XII

GENERAL PROVISIONS

 

12.1.      Transaction Costs. Except as otherwise provided herein, each of the
parties shall pay all of his or its costs and expenses (including attorney fees
and other legal costs and expenses and accountants’ fees and other accounting
costs and expenses) incurred by that party in connection with this Agreement.

 

12.2.

Indemnification.

(a)          Head and Crews shall jointly and severally indemnify and hold
Investor, the Company, and their respective heirs, executors, administrators,
officers, directors, shareholders, employees, agents, successors and permitted
assigns (collectively “Buyer Parties”) harmless from and against any loss,
damage (including without limitation incidental and consequential damages),
deficiency, cost, expense or diminution of value, whether or not involving a
third-party claim (a “Loss”) resulting from (i) any misrepresentation, any
breach of any representation, warranty or covenant of Head, Crews or the Company
contained herein or in any agreement, Schedule, Exhibit or document delivered or
to be delivered pursuant hereto or any failure to perform any covenant or
obligation of Head, Crews or the Company contained herein or in any other
documents delivered or to be delivered pursuant to this Agreement; or (ii) any
claims, actions, judgments, costs and expenses incident to the foregoing
(including without limitation costs of investigation and reasonable attorneys’
fees).

(b)          Investor shall indemnify and hold Head and Crews, their respective
heirs, executors, administrators and permitted assigns (collectively, “Seller
Parties”) harmless from and against any Loss resulting from (i) any
misrepresentation, any breach of any representation or warranty of the Investor
contained herein or in any Schedule, Exhibit or document delivered or to be
delivered pursuant to this Agreement or the failure to perform any obligation of
the Investor contained herein or in document delivered or to be delivered
pursuant to this Agreement; or (ii) any claims, actions, judgments, costs and
expenses incident to the foregoing (including without limitation costs of
investigation and reasonable attorneys’ fees).

16

--------------------------------------------------------------------------------




12.3.      Headings. The table of contents and Headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

12.4.      Entire Agreement. This Agreement (together with the Schedules,
Exhibits and documents referred to herein) and the Consulting Agreements
constitute the entire agreement of the parties and supersede all prior
agreements and undertakings, both written and oral, between the parties, or any
of them, with respect to the subject matter hereof.

12.5.      Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been given (i) on the date they are
delivered if delivered in person; (ii) on the date initially received if
delivered by facsimile transmission followed by registered or certified mail
confirmation; (iii) on the date delivered by an overnight courier service; or
(iv) on the third business day after it is mailed by registered or certified
mail, return receipt requested with postage and other fees prepaid as follows:

If to the Company:

 

Federal Express:

116 North Brook Drive #306

Raleigh, North Carolina 27609

Mail:

P.O. Box 6692

Raleigh, North Carolina 27628

Attention: William G. Head, III

 

If to Head:

 

Federal Express:

116 North Brook Drive #306

Raleigh, North Carolina 27609

Mail:

P.O. Box 6692

Raleigh, North Carolina 27628

 

If to Crews:

 

6726 North River Shore Drive

Tampa, Florida 33604

 

If to the Investor:

 

Bluepoint Financial, LLC

205 Van Buren Street

Suite 220

Herndon, Virginia 20170

Attention: Robert Druzak, Manager

 

17

--------------------------------------------------------------------------------




12.6.      Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any such term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the extent
possible.

12.7.       Binding Effect. All the terms and provisions of this Agreement
whether so expressed or not, shall be binding upon, inure to the benefit of, and
be enforceable by the parties and their respective administrators, executors,
legal representatives, heirs, successors and assignees.

12.8.      Preparation of Agreement. This Agreement shall not be construed more
strongly against any party regardless of who is responsible for its preparation.
The parties acknowledge each contributed and is equally responsible for its
preparation.

12.9.      Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Virginia, without giving effect
to applicable principles of conflicts of law.

12.10.    Jurisdiction. This Agreement shall be exclusively governed by and
construed in accordance with the laws of the Commonwealth of Virginia. If any
action is brought among the parties with respect to this Agreement or otherwise,
by way of a claim or counterclaim, the parties agree that in any such action,
and on all issues, the parties irrevocably waive their right to a trial by jury.
Exclusive jurisdiction and venue for any such action shall be in the Circuit
Court of Fairfax County, Virginia, or the United States District Court for the
Eastern District of Virginia, Alexandria Division. In the event suit or action
is brought by any party under this Agreement to enforce any of its terms, or in
any appeal therefrom, it is agreed that the prevailing party shall be entitled
to reasonable attorneys fees to be fixed by the arbitrator, trial court, and/or
appellate court.

12.11.    Preparation and Filing of Securities and Exchange Commission Filings.
Head and Crews shall each reasonably assist and cooperate with the Company in
the preparation of all filings with the SEC after the Closing Date. However, as
further addressed in the Consulting Agreements, neither Head nor Crews is
required to spend more than 5 hours per week for a period of one month following
Closing (unless extended by the parties) to assist and cooperate in the
preparation of all SEC filings.

18

--------------------------------------------------------------------------------




12.12.    Further Assurances. Cooperation. Each party shall, upon reasonable
request by the other party, execute and deliver any additional documents
necessary or desirable to complete the transactions herein pursuant to and in
the manner contemplated by this Agreement. The parties hereto agree to cooperate
and use their respective best efforts to consummate the transactions
contemplated by this Agreement.

12.13.    Survival. The representations, warranties, covenants and agreements
made herein shall survive the Closing of the transaction contemplated hereby for
a period of two (2) years after Closing, at which time all of said
representations, warranties, covenants and agreements will be merged into the
respective Closing documents.

12.14.    Third Parties. Except as disclosed in this Agreement, nothing in this
Agreement, whether express or implied, is intended to confer any rights or
remedies under or by reason of this Agreement on any persons other than the
parties hereto and their respective administrators, executors, legal
representatives, heirs, successors and assignees. Nothing in this Agreement is
intended to relieve or discharge the obligation or liability of any third
persons to any party to this Agreement, nor shall any provision give any third
persons any right of subrogation or action over or against any party to this
Agreement.

12.15.    Failure or Indulgence Not Waiver: Remedies Cumulative. No failure or
delay on the part of any party hereto in the exercise of any right hereunder
shall impair such right or be construed to be a waiver of, or acquiescence in,
any breach of any representation, warranty, covenant or agreement herein, nor
shall nay single or partial exercise of any such right preclude other or further
exercise thereof or of any other right. All rights and remedies existing under
this Agreement are cumulative to, and not exclusive of, any rights or remedies
otherwise available.

12.16.    Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original, but all of which taken
together shall constitute one and the same agreement. A facsimile transmission
of this signed Agreement shall be legal and binding on all parties hereto.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

19

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Investor, the Company, Head and Crews have as of the
date first written above executed this Agreement.

 

THE COMPANY:

 

OWNERTEL, INC.,

 

a corporation organized and existing under the laws

of the State of Georgia

 

By:

/s/ William G. Head, III

 

William G. Head, III, President

 

 

HEAD:

 

/s/ William G. Head, III

William G. Head, III, individually

 

CREWS:

 

/s/ Elizabeth Crews

Elizabeth Crews, individually

 

INVESTOR:

 

BLUEPOINT FINANCIAL, LLC,

a Nevada limited liability company

 

By:

/s/ Robert Druzak

 

Robert Druzak, Manager

 

20

--------------------------------------------------------------------------------